                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                            No. 18 CR 703
              v.
                                            HARRY D. LEINENWEBER
LENNIE PERRY


               PROTECTIVE ORDER CONCERNING VICTIMS

      Upon the motion of the government, and pursuant to Title 18, United States

Code, Sections 3509 and 3771(a), it is hereby ORDERED:

                                Contact with Victims

      1.     Defendant is to have no contact, directly or indirectly, with any of the

victims in this case identified in Exhibit A. Contact includes phone calls, emails,

written letters, and messages transmitted to a victim by a third-party on behalf of

defendant.

      2.     Nothing in the above paragraph limits defendant’s counsel, or

individuals employed or supervised by defendant’s counsel, from contacting the

victims.

              Prohibitions on Identifying Victims in Court Proceedings

      3.     At trial and during pre-trial and post-trial proceedings in this case, any

alleged victim who is 18 years of age or older, including those in Exhibit A, shall be

referred to by that person’s first name only, also using a first initial if the victim

shares a first name with another victim. Alternatively, victims may be referred to by

an anonymous identifier (i.e. Minor A or Individual A, etc.). Last names shall not be
used. Any victim under the age of 18, including Individual D, shall be referred to by

nickname or an anonymous identifier only.

      4.      All documents that disclose the first name and/or last name of

Individual D must be filed under seal. All publicly filed documents shall refer to

Individual D by an alias or by a generic name, such as “Individual D.”

      5.      All documents that disclose the last name of any victim who is 18 years

of age or older, including those listed in Exhibit A, must be filed under seal.     All

publicly filed documents shall refer to those victims by a generic name, such as

“Individual A,” or by first name only, with last name initial only if necessary to

differentiate between two victims with the same last name.

            Public Dissemination of Identifying Information About Victims

      6.      The defendant is prohibited from disseminating, or causing another to

disseminate, by public communication the last name, address, phone number, email

address, or other identifying information about any victim listed in Exhibit A, and

the family of any victim listed in Exhibit A. The defendant is also prohibited from

disseminating, or causing another to disseminate, by means of public communication

the first name of Individual D. “Public communication” includes media (such as

newspaper, radio, television, podcasts, blogs) and internet communication such as

Facebook,    Twitter,    GoFundMe,    Instagram,   or   any   other      internet-based

communication platform where the information on the platform can be seen by

members of the public.


                                          2
      7.     The provisions of this Order supplements the previously entered

Protective Order Governing Discovery (Docket No. 18). All of the provisions of the

Protective Order Governing Discovery remain in place.

      8.     A copy of this order, along with a copy of Exhibit A, which is filed under

seal, can be provided to staff at the Metropolitan Correctional Center, or any other

facility where defendant may be housed in the future, for purposes of monitoring

defendant’s compliance with this order.

      9.     Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.



                                         ENTER:




                                         HARRY D. LEINENWEBER
                                         District Judge
                                         United States District Court
                                         Northern District of Illinois

Date: 9/27/2019




                                            3
